EXHIBIT 10.23

 

SUMMARY OF ZONES, INC BONUS PROGRAM

 

The bonus program of Zones, Inc. (the “Company”) rewards achievement for
financial and individual performance.

 

Under the bonus program, the chief executive officer, the chief financial
officer and the chief information officer have an assigned target bonus level
expressed as a percent of fiscal year end annual salary.  Depending on Company
financial performance and individual performance, these executive officers may
earn a bonus up to 100% of their annual salary.  Two components comprise the
fundamental design of the bonus program:

 

·       Financial Performance of the Company.  Participating executive officers
are eligible to receive quarterly bonuses based on the Company’s quarterly
financial performance.  

·       Individual Performance.  Participating executive officers may receive
bonuses at the discretion of the Board based on individual performance.

 

The Board retained the right to change its bonus programs at any time.  The
Board’s approval of the terms of the bonus program is not deemed to create an
enforceable agreement between the Company and any executive officer.  No rights
to any awards exist unless and until the Board authorizes payment of such award
under the bonus program.

 